813 F.2d 1229Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Albert TAYLOR, Plaintiff-Appellant,v.STATE OF MARYLAND, and its Agencies, Defendants-Appellees.
No. 86-6769.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 31, 1986.Decided March 4, 1987.

Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
Joseph Albert Taylor, appellant pro se.
Richard M. Kastendieck, Stephen H. Sachs, Attorney General, Office of the Attorney General, for appellees.
PER CURIAM:


1
Joseph Taylor, a Maryland inmate, filed this 42 U.S.C. Sec. 1983 civil rights suit.  He alleged that his civil rights were violated when, in the course of a burglary trial,


2
(1) the prosecution failed to present a proper grand jury indictment, true police reports or investigation reports;


3
(2) he was denied a speedy trial;


4
(3) the court failed to assess Taylor's sanity before trial;  and


5
(4) he received ineffective assistance of counsel.


6
Taylor sought $1.5 million in damages.


7
After reviewing the record, the magistrate recommended that the district court dismiss the complaint.  In a letter accompanying the report, the magistrate warned Taylor that failure to object to the report could result in waiver of appellate review.


8
This Court has held that the failure to file timely objections to a magistrate's report waives appellate review of the substance of that report when the parties have been warned of the consequences of the failure to object.   Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).  The Supreme Court has approved of circuit rules predicating appellate review on objection to the magistrate's report.   Thomas v. Arn, --- U.S. ----, 54 U.S.L.W. 4032 (Dec. 4, 1985).  Taylor was properly warned, and yet failed to file objections, so he has waived his right to appellate review.


9
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below.


10
AFFIRMED.